DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,163,488. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent make obvious the claims of the pending application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-9, 10, 12-17, 18, 19, and 20  is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Shappir; Assaf et al. (US 9928126 B1).

 	Regarding claim 1, Shappir discloses a system comprising: a memory device configured to operate in a temperature range that spans beyond a nominal temperature range [See FIGs. 2-5; Abstract: program a data unit of a first group of the memory cells, to read the data unit from the first group using at least a threshold  to produce a first readout, and in response to detecting that reading the data unit has failed because the read threshold has fallen outside a supported range of read thresholds; determining from the temperature at the time the data was programmed if the difference in temperature is greater than a threshold, i.e., outside a temperature range; col. 1: 55-56]; and a processing device, operatively coupled with the memory device, to perform operations comprising: determining, from a temperature marker, a programming temperature at which data is originally written in the memory device [See FIGs. 2-5; the processor records the temperature at programming time; col. 16:55-62; Abstract: determining from the temperature at the time the data was programmed if the difference in temperature is greater than a threshold, i.e., outside a temperature range; col. 1: 55-56;]; and in response to determining that the data is originally written at the programming temperature that is outside of the nominal temperature range, re-writing the data in the memory device when an operating temperature of the memory device is within the nominal temperature range [FIGs. 2, 3, 5; Abstract; col.6:49-60: determining from the temperature at the time the data was programmed if the difference in temperature is greater than a threshold and in response to detecting that reading the data unit has failed because the read threshold has fallen outside a supported range of read thresholds, due to a temperature difference between a time of programming the first group and a time of reading the first group, to reprogram a second group of the memory cells; col. 16:55-62].  	Regarding claim 2, Shappir discloses the system of claim 1, wherein the processing device further performs operations comprising: retrieving a plurality of temperature markers covering the temperature range that spans beyond the nominal temperature range, each temperature marker of the plurality of temperature markers being associated with a sub-range of temperature within the temperature range [FIGs. 2, 3, 5; col.12:11-45; col. 16:55-62; FIG. 2: reading threshold voltages from L0 to L7 for temperature ranges T_RD < T_PRG and T_RD > T_PRG for sub-ranges PV31_C…PV35_C; PV32_B…PV36_B].  	Regarding claim 3, Shappir discloses the system of claim 2, wherein the processing device further performs operations comprising: associating an appropriate temperature marker from the plurality of temperature markers to a first segment of the memory device where the data is originally written [Col. 12: 25-30; 55-61: threshold voltages of memory cells that were programmed to L1 at temperature T_PRG falls between RV31_B and lower boundary of voltage range; threshold voltages of memory cells experience a pre-programming shift].  	Regarding claim 4, Shappir discloses the system of claim 3, wherein in response to determining that the data is originally written at a programming temperature that is outside of the nominal temperature range, the processing device further performs operations comprising: re-writing the data at a second segment of the memory device different from the first segment of the memory device where the data is originally written [Abstract: program data unit to a first group of memory cells and in response to threshold falling outside a range of read thresholds, program a second group of memory cells].  	Regarding claim 5, Shappir discloses the system of claim 1, wherein the processing device further performs operations comprising: monitoring a temperature of the memory device in order to determine when the operating temperature of the memory device is within the nominal temperature range for re-writing the data [FIG. 3: 128; FIG. 4: 212]. 
 	Regarding claim 7, Shappir discloses the system of claim 1, wherein the processing device further performs operations comprising: determining an amount of unused memory resource in the memory device to store the temperature marker [FIG. 5; Abstract: memory cells store respective storage values of voltages]; and determining a granularity level of re-writing the data based on the amount of unused memory resources [FIG. 5: 300-328].  	Regarding claim 8, Shappir discloses the system of claim 7, wherein the granularity level is chosen from at least one of a page level, multiple page level, codeword level, block level, or super-block level [FIG. 5: based on the ratio number of memory cells/blocks9].  	Regarding claim 9, Shappir discloses the system of claim 1, wherein the processing device further performs operations comprising: determining a first amount by which a first programming temperature of a first piece of data deviates from the nominal temperature [FIGs. 2-5; ; Abstract: in response to detecting that reading the data unit has failed because the read threshold has fallen outside a supported range of read thresholds, due to a temperature difference between a time of programming the first group and a time of reading the first group, to program a second group of the memory cells]; determining a second amount by which a second programming temperature of a second piece of data deviates from the nominal temperature [FIGs. 2-5; ; Abstract: in response to detecting that reading the data unit has failed because the read threshold has fallen outside a supported range of read thresholds, due to a temperature difference between a time of programming the first group and a time of reading the first group, to program a second group of the memory cells]; and using a predetermined priority scheme to determine an order of re-writing the first piece of data and the second piece of data based on comparing the first amount and the second amount [FIGs. 2-5; ; Abstract: program a data unit of a first group of the memory cells, to read the data unit from the first group using at least a threshold  to produce a first readout, and in response to detecting that reading the data unit has failed because the read threshold has fallen outside a supported range of read thresholds, due to a temperature difference between a time of programming the first group and a time of reading the first group, to program a second group of the memory cells].  	Regarding claim 10, the rationale in the rejection of claim 1 is herein incorporated.  	Regarding claim 11, Shappir discloses the method of claim 10, further comprising: receiving a read request from a host system for the data originally written at the first segment [FIG. 1: memory device received read request from host 52]; and based on the second temperature marker, returning the re-written data from the second segment to the host system [FIG. 5: 304-328].  	Regarding claim 12, Atwell discloses the method of claim 10, further comprising: prior to re-writing the data at the second segment, determining that the memory device is currently at an idle state [col. 3:4-15: in in response to a control signal placing each memory cell in a first portion in a sleep state while maintaining and refreshing and programming memory cells in a second potion of the memory].  	Regarding claim 13, Shappir discloses the method of claim 10, further comprising: monitoring a temperature of the memory device in order to determine when the operating temperature of the memory device is within the nominal temperature range for re-writing the data [FIG. 3: 128; FIG. 4: 212].  	Regarding claim 14, the rationale in the rejection of claim 1 is herein incorporated.
 	Regarding claim 15, the rationale in the rejection of claim 2 is herein incorporated.
 	Regarding claim 16, the rationale in the rejection of claim 3 is herein incorporated.
 	Regarding claim 17, the rationale in the rejection of claim 4 is herein incorporated.
  	Regarding claim 18, the rationale in the rejection of claim 5 is herein incorporated.
 	Regarding claim 20, the rationale in the rejection of claim 7 is herein incorporated.

 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shappir; Assaf et al. (US 9928126 B1) and Atwell; William Daune et al. (US 6646941 B1).
 	Regarding claim 6, Shappir does not explicitly disclose the system of claim 1, wherein the processing device further performs operations comprising: determining whether the system is in an idle state; and in response to determining that the system is in the idle state, re-writing the data in the memory device when the operating temperature of the memory device is within the nominal temperature range. 
 	Atwell, however, discloses determining whether the system is in an idle state [col. 3:4-15: in in response to a control signal placing each memory cell in a first portion in a sleep state while maintaining and refreshing and programming memory cells in a second potion of the memory]; and in response to determining that the system is in the idle state, re-writing the data in the memory device when the operating temperature of the memory device is within the nominal temperature range [col. 3:4-15: in in response to a control signal placing each memory cell in a first portion in a sleep state while maintaining and refreshing and programming memory cells in a second potion of the memory].
 	It would have been obvious to one of ordinary skill in the art to have a system wherein the processing device is further to: determine that the system is at an idle state, wherein the programming of the data from the first location to the second location is further in response to determining that the system is at the idle state in order to provide an efficient way to operate memory devices which reduces the power consumption of memory (col. 1: 43-45).

 	Regarding claim 19, the rationale in the rejection of claim 6 is herein incorporated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully Submitted,
USPTO

Dated:   September 7, 2022                                     By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246